DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Response to Amendment
Claims 1, 4-5, 8-10, and 12-17 are pending in the Amendment filed 03/29/2022, and claim 15 remains withdrawn. 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claim 1. 
However, claims 1, 8, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, and 11-12 of U.S. Patent No. 10854479 in view of Wu et al. (US 20030087532 A1) (herein “'532”).
Claims 4-5, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9, and 11-12 of U.S. Patent No. 10854479 in view of Wu et al. (US 20030087532 A1) (herein “'532”).
As to claim 1,  U.S. Patent No. 10854479 discloses a substrate processing method [claim 1] comprising:
a substrate holding step of causing a substrate holding unit to hold a substrate in a horizontal orientation, the substrate having one major surface and an other major surface, the one major surface being a non-device-formation surface in which no device is formed, the other major surface being a device formation surface in which a device is formed [claim 1];
a substrate rotating step of rotating the substrate about a predetermined rotation axis that passes through a center portion of the one major surface of the substrate [claim 1];
an ozone-containing hydrofluoric acid solution supplying step of supplying an ozone- containing hydrofluoric acid solution containing ozone dissolved in a hydrofluoric acid solution to the one major surface of the substrate held by the substrate holding unit by spouting the ozone-containing hydrofluoric acid solution toward the center portion of the one major surface in the substrate rotating step, thereby forming a liquid film composed of the supplied ozone-containing hydrofluoric acid solution such that the liquid film entirely covers the one major surface of the substrate, the ozone containing hydrofluoric acid solution having a hydrofluoric acid concentration of not lower than 0.093 wt.% and not higher than 0.221 wt.%, [claim 1, “not lower than 0.093 wt.% and not higher than 0.140 wt.%”] and having an ozone concentration of not lower than 22.5 ppm and not higher than 42.0 ppm [claim 1, “not lower than 22.5 ppm and not higher than 67.2 ppm”; claim 3, “22.5 ppm to 42 ppm”];
a protection fluid supplying step of supplying a protection fluid to the other major surface of the substrate so as to substantially prevent the ozone-containing hydrofluoric acid solution from flowing around to the other major surface of the substrate in the ozone-containing hydrofluoric acid solution supplying step [claim 6];
a brush-cleaning step of cleaning the one major surface of the substrate by bringing a cleaning brush into contact with the one major surface of the substrate after the ozone-containing hydrofluoric acid solution supplying step [claim 1]; and
an ozone water supplying step of supplying ozone water having an ozone concentration of not lower than 50 ppm to the one major surface of the substrate before start of the brush-cleaning step after the ozone-containing hydrofluoric acid solution supplying step so as to entirely hydrophilize the one major surface of the substrate [claim 9].
Claim 1 of the instant application differs from claim 1 of U.S. Patent No. 10854479 by claiming slightly narrower ranges of hydrofluoric acid concentration and ozone concentration in the ozone-containing hydrofluoric acid solution. However, the claimed ranges of U.S. Patent No. 10854479 encompass the instant claimed ranges, as set forth above, and therefore support a prima facie case of obviousness of the claimed ranges. 
Claim 1 of the instant application further differs from claim 1 and 9 of U.S. Patent No. 10854479 by requiring “ozone water supplying step of supplying ozone water having an ozone concentration of not lower than 50 ppm”. U.S. Patent No. 10854479 is silent towards a concentration of ozone in the ozone water [claim 9].  
However, '532 teaches a particle removal method [Abstract] using dilute HF [claim 1] followed by use of ozonated water [claim 1], having a concentration from about 50 ppm to about 120 ppm ozone [claim 12] in order to grow a protective oxide layer to protect the substrate [claim 1; para. 0055] Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to clean the wafer of U.S. Patent No. 10854479 after the dilute HF/rinsing step with an ozone water solution as taught by '532 with a reasonable expectation of success because '532 teaches forming a protective oxide layer on a wafer using an ozone water solution after treatment with a dilute HF solution to protect the cleaned substrate [Abstract, para. 0055].
As to claim 8, U.S. Patent No. 10854479 discloses the substrate comprises a semiconductor substrate [claim 7].
As to claim 12, U.S. Patent No. 10854479 discloses spouting the ozone-containing hydrofluoric acid to the one major surface and applying the brush-cleaning step to the one major surface [claim 1].
As to claim 13, U.S. Patent No. 10854479 discloses the one major surface of the substrate comprises a silicon-containing surface which comprises a silicon component [claim 11].
As to claim 14, U.S. Patent No. 10854479 discloses the one major surface comprises a titanium nitride-containing surface which comprises titanium nitride [claim 12]. 
Allowable Subject Matter
Claims 4-5, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s amendment to claim 1 has overcome the prior art rejections of record by further limiting the ozone-containing hydrofluoric acid solution to “having a hydrofluoric acid concentration of not lower than 0.093 wt.% and not higher than 0.221 wt.% and having an ozone concentration of not lower than 22.5 ppm and not higher than 42.0 ppm”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited reference to Kim et al. (US 20080156349 A1) is cited to show a conventional silicon wafer cleaning process including a cleaning step using 0.5 to 1% hydrofluoric acid solution [claim 3] and rinsing step using 1 to 20 ppm ozone water [Abstract; claim 1, claim 5].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713